           Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 1 of 6                      FILED
                                                                                    2021 Feb-11 PM 03:45
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

JUSTIN ARMBRESTER, an individual; )
CANDAS BAKER, an individual;         )
                                     )
      INTERPLEADER                   )
      PLAINTIFFS/PETITIONERS,        )                              Case No.:
                                     )
v.                                   )                       1:21-cv-00203-CLM
                                     )
CITY OF LINCOLN, ALABAMA,            )
d/b/a LINCOLN FIRE & RESCUE;         )
BBH CBMC, LLC, d/b/a CITIZENS        )
BAPTIST MEDICAL CENTER;              )
ISLAND MEDICAL TROY ALABAMA, )
LLC; BIRMINGHAM RADIOLOGICAL)
GROUP, P.C.; TRIMED BILLING          )
SOLUTIONS, LLC; ALABAMA              )
MEDICAID AGENCY; UNITED              )
STATES OF AMERICA, Department        )
of Health and Human Services; UNITED )
HEALTHCARE SERVICES, INC.,           )
                                     )
      INTERPLEADER DEFENDANTS. )


 PLAINTIFF’S FIRST AMENDED COMPLAINT FOR INTERPLEADER
        AND PETITION FOR DECLARATORY JUDGMENT

      COMES NOW the Plaintiffs/Petitioners, Justin Armbrester and Candas Baker,
and file the following Amended Complaint for Interpleader and Petition for
Declaratory Judgement as follows:
      1.      Plaintiff/Petitioner, Justin Armbrester (hereinafter “Armbrester”), is over


                                            1
           Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 2 of 6




the age of nineteen (19) and resides in the State of Alabama. This case emanates from
the motor vehicle collision that occurred on January 18, 2019 in Talladega County,
Alabama.
      2.     Plaintiff/Petitioner, Candas Baker (hereinafter “Baker”) is over the age of
nineteen (19) and resides in the State of Alabama. This case emanates from the motor
vehicle collision that occurred on January 18, 2019 in Talladega County, Alabama.
      3.      Defendant, City of Lincoln, Alabama d/b/a Lincoln Fire & Rescue
(hereinafter “Lincoln Fire & Rescue”), is a municipality organized under the laws of
Alabama, and provides medical services in Talladega, Alabama.
      4.      Defendant, BBH CBMC, LLC d/b/a Citizens Baptist Medical Center
(hereinafter “Citizens Baptist”), is a foreign limited liability company organized under
the laws of Texas, and provides medical services in Talladega, Alabama.
      5.      Defendant, Island Medical Troy Alabama, LLC (hereinafter “Island
Medical”), is a domestic limited liability company organized under the laws of
Alabama, and provides medical services in Talladega, Alabama.
      6.      Defendant, Birmingham Radiological Group, is a domestic professional
corporation organized under the laws of Alabama, and provides medical services in
Talladega, Alabama.
      7.      Defendant, TriMed Billing Solutions, LLC (hereinafter “TriMed”), is a
foreign limited liability company organized under the laws of Nevada, and provides
medical services in Talladega, Alabama.
      8.      Defendant, Alabama Medicaid Agency (hereinafter “Medicaid”), is an
agency of the State of Alabama and provides medical insurance in Talladega,
Alabama.
      9.      Defendant, Department of Health and Human Services (hereinafter


                                           2
         Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 3 of 6




“Medicare”), is an agency of the United States of America and provides medical
insurance in Talladega, Alabama.
      10.    Defendant, United HealthCare Services, Inc. (hereinafter “UHC”), is a
foreign corporation organized under the laws of Minnesota and provides medical
insurance in Talladega, Alabama.
      11.    The medical providers that have filed a lien and/or assert open account
against Petitioner Armbrester for medical treatment and currently seeking payment:
                   Lincoln Fire & Rescue:                  $   578.20
                   Citizens Baptist:                       $12,427.25
                   Island Medical:                         $   916.00
                   Birmingham Radiological Group:          $   484.00
                   TriMed:                                 $ 5,462.86
                   UHC:                                    $ Pending
      12.    The details of the accident in regards to Plaintiff/Petitioner Armbrester
are as follows:
             a.    Armbrester was a passenger in a vehicle traveling southbound on
                   Alabama Highway 77 in Talladega County, when another driver
                   rear-ended their vehicle.
             b.    Armbrester sustained neck, back, and right-hand injuries and
                   received medical care.
             c.    Settlement funds of $8,150.00 have been tendered by the
                   tortfeasor.
             d.    The attorney’s fees and expenses in this case total $3,119.48.
      13.    The medical providers that have filed a lien and/or assert open account
against Plaintiff/Petitioner Baker for medical treatment and currently seeking


                                          3
            Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 4 of 6




payment:
                     Citizens Baptist:                 $14,328.08
                     Island Medical:                   $ 1,396.00
                     TriMed:                           $15,053.28
                     Medicare:                         $ 3,111.63
                     Medicaid:                         $     12.08
      14.      The details of the accident in regards to Plaintiff/Petitioner Baker are as
follows:
               a.    Baker was a passenger in a vehicle traveling southbound on
                     Alabama Highway 77 in Talladega County, when another driver
                     rear-ended their vehicle.
               b.    Baker sustained neck, back, and left ankle injuries and received
                     medical care.
               c.    Settlement funds of $8,150.00 have been tendered by the
                     tortfeasor.
               d.    The attorney’s fees and expenses in this case total $3,054.27.
      15.      Plaintiffs/Petitioners requests this Court determine the reasonableness of
the medical charges as to the Defendants. Plaintiff/Petitioners also challenge the
validity of the lien(s) and request the Court issue judgment concerning same.
      16.      Plaintiffs/Petitioners hereby interplead the full settlement amounts for
this Court’s determination as to the proper distribution of the funds amongst the
medical providers, lien holders, the Plaintiff/Petitioners, and the Plaintiff/Petitioners’
attorney.
      WHEREFORE, Plaintiffs/Petitioners respectfully request this Court determine
the value of the services rendered given the amount claimed by the medical providers


                                             4
         Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 5 of 6




and/or lien holders, determine the validity of the accounts/liens, and enter equitable
distribution of the funds.


                                        Respectfully submitted,
                                        /s/ Erin G. Adams
                                        Erin G. Adams (ASB-6205-O94G)
                                        Steven M. Mezrano (ASB-5617-E36M)
                                        Attorneys for Plaintiffs/Petitioners
                                        The Mezrano Law Firm, P.C.
                                        1801 Oxmoor Road, Suite 100
                                        Homewood, Alabama 35209
                                        P (205) 206-6300
                                        F (205) 206-6301
                                        erin@mezrano.com
                                        steven@mezrano.com


  DEFENDANT TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

United HealthCare Services, Inc.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104

                             CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

United States of America
Department of Health and Human Services
c/o Clinton Richardson, Assistant United States Attorney
1801 4th Avenue North
Birmingham, Alabama 35203
clinton.richardson@usdoj.gov
                                          5
         Case 1:21-cv-00203-CLM Document 2 Filed 02/11/21 Page 6 of 6




      I hereby certify that on February 11, 2021, I electronically filed the foregoing
with the Clerk of the Court and I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

City of Lincoln, Alabama d/b/a Lincoln Fire & Rescue
c/o Laura S. Carmack
150 Magnolia Street
Lincoln, Alabama 35096

BBH CBMC, LLC d/b/a Citizens Baptist Medical Center
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104

Island Medical Troy Alabama, LLC
c/o Corporation Service Company Inc
641 South Lawrence Street
Montgomery, Alabama 36104

Birmingham Radiological Group, P.C.
c/o Robert S Naftel, MD
940 Montclair Road
Birmingham, Alabama 35213

TriMed Billing Solutions, LLC
c/o Robert Barber
3000 Riverchase Galleria, Suite 760
Hoover, Alabama 35244

Alabama Medicaid Agency
Attn: Zeffie Smith
501 Dexter Avenue
Montgomery, Alabama 36103

                                       /s/ Erin G. Adams
                                       OF COUNSEL


                                          6
